PS 8
(5/05)

                          UNITED STATES DISTRICT COURT
                                      for the
                           DISTRICT OF MASSACHUSETTS

United States of America

           vs.

Patricia Cedeno Larios                                 Docket No. 0101 1:18CR10040

           PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE


The undersigned Pretrial Services Officer presents this report regarding defendant Patricia
Cedeno Larios , who was placed under pretrial release supervision by the Honorable Jennifer C.
Boal, on 4/6/2018 under the following conditions:

    1.   Travel is restricted to the District of Massachusetts.
    2.   Surrender any passport to U.S. Probation and Pretrial Services.
    3.   Do not obtain a passport or any other travel document while this case is pending.
    4.   Report to U.S. Probation and Pretrial Services as directed.
    5.   Maintain residence and do not move without prior permission.
    6.   Report any law enforcement contact.
    7.   Curfew with location monitoring equipment from 7:00pm to 8:00am.

On 12/20/18, Ms. Larios appeared before Your Honor for a Rule 11 Hearing at which time she
submitted a guilty plea. She was released on the same conditions with a curfew extension of
10:00 P.M. A sentencing hearing is scheduled for 5/16/19.


                 And respectfully seeks action by the Court and for cause as follows:
During the presentence interview for the instant offense, Ms. Larios disclosed suicidal ideation.
U.S. Probation Officer Michael Forman addressed this with Mr. Larios, her adult daughter Maria
Vasquez and Attorney Stylianus Sinnis. Ms. Vasquez provided information that her mother has
struggled with depression in the past and was currently prescribed anti-depressant medication.
In consultation with Atty. Sinnis and Ms. Vasquez, attempts were made to engage Ms. Larios in
mental health treatment through her private health insurance which were unsuccessful. As
such, the Pretrial Services Office is seeking a modification of her conditions which will allow
our office to pay for treatment. If approved by the Court, Ms. Larios will be referred to HRI
Clinics, Inc. in Haverhill, MA where she resides. Ms. Larios and Atty. Sinnis agree to the
modification as evidenced by their signature on the attached Consent to Modify Conditions of
Release form.
It is respectfully requested that her conditions be modified as follows:

Submit to a mental health evaluation and participate in a mental health treatment program
as directed and comply with all of the rules of such program.


Petition for Action on Conditions of Pretrial Release

PRAYING THE COURT WILL:
☐    Issue a Warrant
☐    Issue a Summons for the defendant to appear for a show cause hearing
☒    Other: Approval


I declare under the penalty of perjury that the foregoing is true and correct.
  Executed on: 3/13/2019                          Place: Worcester, Massachusetts


  /s/ Michael D. Forman                           Date: 3/13/2019
  Michael D. Forman
  Sr. U.S. Probation Officer


                                       ORDER OF COURT

                               ☐       Warrant to Issue
                               ☐       Summons to issue. Clerk to schedule show cause hearing.
                               ☐X      Other: Approved




Considered and ordered this 19th             day of March               ,20 19 ,and ordered filed
and made part of the record in the above case.

                                /s/ F.Dennis Saylor, IV U.S.D.J

                               Judicial Officer
